DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumminia et al. (US 8439187 B2;hereinafter Tumminia).
	Regarding claims 1-2, 7, and 10, Tumminia teaches a shipping and display container with removable panel comprising a base component (11) formed from a folded blank, wherein the base component has an opening (i.e. open top; see Fig. 2) which provides access to a hollow interior for storing edible product; a lid component (12) bonded to the base component (via 60) over the opening so as to close the opening and inhibit access to the interior, wherein the lid component comprises an 
	Regarding claims 3-4 and 11, Tumminia teaches a container wherein the lid component comprises a fixed portion (19a-d) which is bonded to the base component, and wherein the access panel can be moved (via tear lines 25-27)with respect to the fixed portion so as to open the packaging.
	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumminia in view of Tibbels (US 2005/0263434 A1).
Regarding claims 8-9, Tumminia discloses the claimed invention except for a top face (i.e. top wall or panel) constructed with the base member.  Tibbels teaches a two-piece display box comprising a base component having a base face (24), at least one side face (28b), and a top face (20), and wherein an opening (48) is provided in the top face.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Tumminia’s base box component to include a top face wall/panel with an opening aligning with the lid access panel in order to further strengthen the container (Tibbels; see Par. 0021).
Response to Arguments
8.	Applicant’s arguments, see Pages 6-8, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-4, 7, and 10-11 under USC 102(a)(1)—in view of Negline have been fully considered and are persuasive.  Negline lacks a lid with an additional cover that overlies the access panel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)—in view of Tumminia.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734